Mitchell, J.
This case is controlled by Farnham v. Jones, 32 Minn. 7, (19 N. W. Rep. 83.) We think the certificate of tax-sale *318is not distinguishable from the one considered in that case, and held void because it showed on its face that several distinct tracts or par- . cels of land had been sold together for one gross sum. The court below, and the learned counsel for the respondent in this court, sought to distinguish the two, because in the certificate in Farnham v. Jones the words “piece or parcel,” were used in the singular, while in the present case the plural, “pieces or parcels,” are used. This we consider wholly immaterial and unimportant. If the land described constitutes in fact several distinct tracts, calling it one tract will not ¡make it so; and, if it constitutes but one tract, using the plural will not make it several tracts. In the ease cited no particular importance was attached to the fact that the singular, “piece or parcel,” was used, but it was decided upon the ground that the plain language ' ■ of the certificate unmistakably showed on its face that all the property described in it (and which in fact constituted several separate ■tracts) was sold en masse for one gross sum. This same fact appears . from identical language in the present certificate, which is that the .land therein described (several distinct tracts) was sold to Morris Thomas for the sum of $133.90, that being the highest sum bid therefor.
It is urged that the statute allows several distinct tracts, when sold ■to the same party, to be included in the same certificate, and that ■the form here used is that given in the statute, with merely the blanks filled. But it will be observed that the law, (Laws 1881, c. 135,) after requiring the auditor to sell each piece or parcel separately, -.provides, in section 5, that he shall execute to the purchaser of any piece or parcel a certificate, which may be substantially in a certain ■ form. The form given, which is clearly one adapted to a ease where but one piece or parcel is included, requires a statement, among other •.things, of the sum for which such piece or parcel was sold, and that that was the highest sum bid therefor. Now, while the statute authorizes several tracts to be included in one certificate, yet it is perfectly plain that the necessary changes must be made, and that it ■must state as to each tract every fact which is required to be stated where only one tract is included. Among these are the sum for •which the tract was sold, and that this was the highest sum bid *319-therefor. Unless the language of the certificate in the present case be construed as meaning that all the land therein described was sold together for a gross sum, there is not even an attempt to comply with the statutory form; for, if the different tracts were sold separately, there is no statement of the several sums for which they were sold, nor that these were severally the highest sums bid therefor. Taking •either horn of the dilemma, the certificate is void.
Judgment reversed.